Citation Nr: 0120247	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  96-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1963 to February 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO rating decision 
which denied service connection for a skin disorder claimed 
to be due to Agent Orange exposure.  (Other issues which were 
previously on appeal were either withdrawn by the veteran or 
granted by the RO).  In September 2000, the Board remanded 
this appeal to the RO to schedule the veteran for a Travel 
Board hearing before a member of the Board.  In March 2001, 
the veteran withdrew his request for a Board hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The veteran served on active duty in the Army from December 
1963 to February 1969, including service in Vietnam.  He 
claims service connection for a skin disorder which he 
maintains is due to Agent Orange (herbicide) exposure during 
Vietnam service.  

His service medical records indicate that he was treated for 
variously diagnosed skin disorders during service.  A May 
1964 entry notes that the veteran had tinea corporis.  A July 
1966 consultation report indicates that the veteran had a 
patchy, erythematous, non-pruritic rash on the anterior 
abdominal wall.  The examiner, at that time, related a 
diagnosis of ringworm.  A July 1966 examination report 
includes a notation that the veteran had tinea corporis.  A 
June 1967 treatment entry notes that the veteran had tinea 
and a December 1967 entry refers to tinea versicolor.  
Additionally, a February 1968 entry reports that the veteran 
had erythematous scaly papules on the penis.  On the medical 
history form for the January 1969 separation examination, 
however, the veteran checked that he did not have a history 
of skin diseases.  The January 1969 separation examination 
report includes a notation that the veteran's skin was 
normal.  

Subsequent to service, the veteran underwent a VA general 
medical examination in 
June 1969.  The examiner reported that there were no skin 
eruptions and the diagnoses did not refer to a skin disorder.  
The veteran underwent another VA general medical examination 
in April 1975.  At that time, the examiner also reported that 
the veteran's skin was normal.  An April 1975 rating decision 
denied service connection for a skin disorder (although not 
as a result of Agent Orange exposure) and the decision 
subsequently became final.  

The evidence of record indicates treatment for multiple skin 
disorders beginning in 1985.  A September 1985 private 
surgical pathology report from The Community Hospital relates 
a diagnosis of a discoid lupus erythematous lesion of skin of 
the upper back, by a punch biopsy.  A November 1988 VA 
treatment entry notes that the veteran was seen for a rash.  
He reported that it began when he was twenty-two years old 
and that it had worsened over the last two to three years.  
The assessment included the need to rule out lupus.  A May 
1992 entry indicates an impression which included psoriasis, 
as does a March 1994 entry.  A September 1993 private 
treatment entry from the Whelen Medical Clinic indicates 
diagnoses including chloracne, lupus, psoriasis (re-
occurring), and Agent Orange Dioxin syndrome.  An October 
1993 VA treatment entry notes that the veteran had a history 
of dermatitis (probably lupus) since 1969.  The impression 
included lupus erythematosus, chronic and seborrheic 
keratosis of the right thigh.  An August 1994 private 
treatment entry also refers to lupus erythematosus, chronic, 
since 1969.  A March 1997 VA treatment entry notes that the 
veteran had psoriasis since 1967 and that lesions had 
developed over the face and back after exposure to petroleum.  
The Board observes that the references to the present skin 
disorders beginning in 1967 or 1969 were apparently solely 
based on the history provided by the veteran.  There is no 
indication that any of the examiners reviewed the claims 
folder prior to reciting such history.  

The veteran was last afforded a VA dermatological examination 
in November 1998.  The examiner specifically noted that the 
veteran's claims folder was not available for review.  It was 
noted that the veteran reported that he was exposed to Agent 
Orange in May 1967 and that biopsies in 1969 and 1989 
indicated that he had chronic lupus erythematosus and 
psoriasis.  It was also reported that the veteran was being 
treated for porphyria cutanea tarda since 1980 at a VA 
facility with an onset in May 1967 and with it being constant 
since 1984.  The diagnoses were chronic lupus erythematosus, 
psoriasis, and porphyria cutanea tarda (by history).  The 
Board observes that the reference to porphyria cutanea tarda 
having an onset in 1967 was apparently solely based on a 
history provided by the veteran.  The first reference to 
treatment for porphyria cutanea tarda, of record, is in VA 
treatment records dated in October 1999.  

Given the state of the record, and in consideration of the 
provisions of the VCAA, the Board concludes that additional 
development is indicated, including obtaining recent 
treatment records and providing the veteran with a VA 
examination which takes into account the historical records.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a skin condition since 
1998.  The RO should then obtain copies of 
the related medical records which are not 
already on file.

2.  The RO should then have the veteran 
undergo a VA dermatological examination to 
determine the nature and etiology of his 
skin disorder claimed as due to Agent 
Orange exposure.  The claims folder should 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Based 
on examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
the etiology and approximate date of onset 
of any currently diagnosed skin disorders, 
and to comment on the relationship, if 
any, between any such disorder and the 
veteran's period of service (including 
claimed Agent Orange exposure and/or other 
herbicide exposure during service in 
Vietnam).  

3.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim for service 
connection for skin disorder due to Agent 
Orange exposure.  

4.  Thereafter, the RO should review the 
claim for service connection for a skin 
disorder due to Agent Orange exposure.  If 
the claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



